DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 12/17/2020.  As directed by the amendment: claims 1, 9-12, 18-20, 22-27, 36, 42, 44 have been amended and claims 2-7, 13-17, 21, 29-35, 37-41, 43 have been canceled.  Thus, claims 1, 8-12, 18-20, 22-28, 36, 42 and 44 are presently pending in the application.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1, 8-10, 18, 22 and 26-27 under 102(a)(1) as being anticipated by Abbate have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pages 9-11, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1, 10-12, 18-20, 22-24, 27, 36 and 42 under 103 over Gopferich et al. in view of Raju et al. have been fully considered and are persuasive.  Therefore, the rejection has been Xie et al. U.S. Publication 2015/0100133 in view of Lenker et al. U.S. Patent 5,843,158.
Applicant’s arguments, see page 12, with respect to the rejection(s) of claim(s) 1, 8, 10-12, 18-20, 28, 36 and 42 under 103 as being obvious over Xie et al. in view of Raju et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xie et al. U.S. Publication 2015/0100133 in view of Lenker et al. U.S. Patent 5,843,158.
Applicant’s arguments, see pages 12-13, with respect to the rejection(s) of claim(s) 1, 8-9, 11-12, 18-19, 25-28, 36 and 42 under 102(a)(1) as being anticipated by Eaton et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eaton et al. U.S. Publication 2014/0079755 in view of in view of Lenker et al. U.S. Patent 5,843,158.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44, which depends from claim 1, does not further limit claim 1 as claim 1 is directed to a stent comprising a base stent having a generally tubular structure and an outer at least partially surrounded and constrained by a cylindrical, polymeric sleeve. Claim 1 had already limited the sleeve to surround fully circumference of the base stent, so a leg that is at least partially surrounded and constrained by the sleeve does not further limit claim 1 and is therefore indefinite. Furthermore, it is unclear how a generally tubular sized and shaped structure could comprise also have a spider shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, 10-12, 18-19, 22-24, 28, 36 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. U.S. Publication 2015/0100133 in view of Lenker et al. U.S. Patent 5,843,158.

    PNG
    media_image1.png
    307
    487
    media_image1.png
    Greyscale

Regarding Claim 1, Xie et al. discloses a stent that is sleeved and radially expandable, and which in an expanded state provides a breathable, generally tubular structure sized and shaped for residence in a sinus or nasal cavity or passage (as seen in Figures 7-9 and abstract and paragraphs [0006-0012], [0014], [0028-0029], [0031], [0041-0043] and [0072-0073]), and in an unexpanded state has a cross-sectional diameter suitable for insertion into such cavity or passage (abstract and paragraph [0047] and as seen in Figures 7-9), wherein the stent comprises a radially expandable inner base stent and an outer sleeve 30a surrounding and constraining at least a portion of the base stent (paragraphs [0037-0039] and [0084] and as seen in Figure 3B). However, Xie et al. does not expressly disclose the outer sleeve constraining at least a portion of the base stent to limit expansion and outward pressure exerted by the base stent. Lenker et al. teaches a stent 70 in the same filed of endeavor comprising a radially expandable inner base stent 72 and an outer graft/liner 74 (as seen in Figures 6A-6B), wherein Lenker et al. teaches the outer graft/liner limits the radial expansion of the stent (column 8, lines 41-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s outer liner to limit expansion and outward 
Regarding Claim 8, Xie discloses wherein the base stent or sleeve comprise wire (as seen in Figures 3A-3B).
Regarding Claim 10, Xie discloses wherein the sleeve is fastened to the base stent (the sleeve comprises interspaces 32, wherein the woven filaments of the base stent is interspersed in the interspaces forming a secured device).
Regarding Claims 11, 12, Xie et al. discloses a stent for placement in a sinus or nasal cavity (see abstract and paragraphs [0006-0012], [0049-0050]), wherein tension would exist between the base structure and the sleeve before and after installation within the passage to maintain the sleeve together with the base structure and allow the stent structure to fully expand and widen to anchor the device within the passageway after installation (see also paragraph [0052]).
Regarding Claim 18, Xie discloses wherein the base stent is drug eluting (paragraphs [0035] and [0076]).
Regarding Claim 19, Xie et al. discloses wherein the sleeve is drug-eluting (paragraphs [0016], [0028], [0035], [0052], [0073] and [0102]).
Regarding Claim 20, Xie et al. discloses wherein the stent has a non-uniform cross-sectional diameter (as seen in Figures 1A, 3B and 3C and paragraphs [0031] and [0060]).
Regarding Claim 22, Xie discloses wherein the sleeve has a smooth surface (as seen in Figures 3A-3B, the sleeve 30 does not have any barbs or roughened texture, wherein it is well 
Regarding Claim 23, Xie discloses the sleeve is formed of a biodegradable polymer and a base stent that comprises a porous biodegradable fibers with drugs (paragraphs [0072-0073]).
Regarding Claim 24, Xie discloses the sleeve comprises a polymer (paragraphs [0035], [0063], [0072-0073]). However, Xie does not expressly disclose the sleeve is elastic. Lenker et al. teaches a stent 70 in the same filed of endeavor comprising a radially expandable inner base stent 72 and an outer graft/liner 74 (as seen in Figures 6A-6B), wherein Lenker et al. teaches the outer graft/liner is elastic (column 9, lines 60-67) to match the expanding frame so that the liner further limit the radial expansion of the stent (column 8, lines 41-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xie’s outer liner to be elastic as taught by Lenker et al. for the purpose of constraining expansion of the stent by the liner so that the stent graft only expands to a predetermined expanded size, so as to avoid overexpansion of the lumen (Lenker et al., column 3, lines 53-67).
Regarding Claim 27, Xie discloses wherein the stent is radially compressible and radially resilient (paragraphs [0016], [0028], [0035], [0052] and [0073]).
Regarding Claim 36, Xie et al. discloses a stent for treating chronic sinusitis, therefore, the stent is fully capable of performing the function of “reduces the incidence of headaches in patients compared to a stent that does not include a sleeve” (paragraphs [0011-0012], [0014], [0028] and [0031]).
Regarding Claim 42, Xie et al. discloses wherein the stent 30 comprises a drug loaded, radially expandable, biodegradable polymeric base stent 31 (paragraphs [0035], [0063], [0073-0075], [0079], [0082-0083], [0085] and [0101-0102]) surrounded and constrained by a cylindrical, biodegradable polymeric sleeve (as seen in Figure 3B and paragraphs [0064-0065],  [0075-0077]).
Claim(s) 1, 8-9, 11-12, 18-19, 25-28, 36 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. U.S. Publication 2014/0079755 in view of Lenker et al. U.S. Patent 5,843,158.

    PNG
    media_image2.png
    373
    505
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    252
    666
    media_image3.png
    Greyscale

Regarding Claim 1, Eaton et al. discloses a stent 302 (see Figures 1A-3B and abstract and paragraphs [0041-0043] and [0089]) which in an expanded state provides a breathable, generally tubular structure sized and shaped for residence in a sinus or nasal cavity or passage (as seen in Figures 1A-3B and abstract and paragraphs [0013], [0041-0043] and [0072-0073])), and in an unexpanded state has a cross-sectional diameter suitable for insertion into such cavity or passage (abstract and paragraph [0096] and as seen in Figures 7-9).Eaton et al. further discloses wherein the stent comprises a radially expandable inner base 302 and an outer sleeve 304 surrounding and constraining at least a portion of the base stent (see Figure 6), the outer sleeve 304 comprises a polymer that is drug eluting (paragraphs [0091-0092]). However, Eaton et al. does not expressly disclose the outer sleeve constraining at least a portion of the base stent to limit expansion and outward pressure exerted by the base stent. Lenker et al. teaches a stent 70 in the same filed of endeavor comprising a radially expandable inner base stent 72 and an outer graft/liner 74 (as seen in Figures 6A-6B), wherein Lenker et al. teaches the outer graft/liner limits the radial expansion of the stent (column 8, lines 41-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eaton’s outer liner to limit expansion and outward pressure exerted by the base stent as taught by Lenker et al. for the purpose of constraining expansion of the stent by the liner so that the stent graft only expands to a predetermined expanded size, so as to avoid 
Regarding Claim 9, Eaton et al. discloses wherein the base stent 302 comprises a wire hoop bent into a zig-zag configuration (as seen in the annotated Figure 1A above).
Regarding Claims 11, 12, Eaton et al. discloses a stent for placement in a sinus or nasal cavity (see abstract and paragraphs [0013], [0049-0050]), wherein tension would exist between the base structure and the sleeve before and after installation within the passage to maintain the sleeve together with the base structure and allow the stent structure to fully expand and widen to anchor the device within the passageway after installation (see also paragraphs [0008], [0013-0014] and [0065]).
Regarding Claim 18, Eaton et al. discloses wherein the base stent is drug-eluting (paragraphs [0009], [0061], [0080-0081] and [0087] and as seen in Figure 2A).
Regarding Claim 19, Eaton et al. discloses wherein the sleeve is drug-eluting (paragraphs [0013-0014], [0061] and [0081]).
Claim(s) 1 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbate U.S. Publication 2011/0125091 in view of Lenker et al. U.S. Patent 5,843,158.
Regarding Claims 1, 44, Abbate discloses stent that is sleeved (meshed) and radially expandable (paragraphs [0004], [0028-0035]) and sized and shaped for residence in a sinus or nasal cavity (abstract and paragraphs [0010-0011]) wherein the stent comprises a drug loaded, radially expandable, biodegradable polymeric spider-style base stent having a central hub 2202 and a plurality of legs 2204 (paragraphs [0067-0068 and as seen in Figure 24), the legs 2204 being surrounded and constrained by a cylindrical, biodegradable sleeve 2206 (e.g. mesh that is However, Xie et al. does not expressly disclose the outer sleeve constraining at least a portion of the base stent to limit expansion and outward pressure exerted by the base stent. Lenker et al. teaches a stent 70 in the same filed of endeavor comprising a radially expandable inner base stent 72 and an outer graft/liner 74 (as seen in Figures 6A-6B), wherein Lenker et al. teaches the outer graft/liner limits the radial expansion of the stent (column 8, lines 41-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abbate’s outer liner/mesh to limit expansion and outward pressure exerted by the base stent as taught by Lenker et al. for the purpose of constraining expansion of the stent by the liner so that the stent graft only expands to a predetermined expanded size, so as to avoid overexpansion of the lumen (Lenker et al., column 3, lines 53-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774